DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments and amendments submitted 7/5/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s cancellation of rejected claims, and amendments on 7/5/22.
Applicant has amended subject matter, previously indicated as allowable, into the new independent claim 21. Therefore the reasons for allowability are recreated below.
Allowable Subject Matter
Claims 21-33 are allowed.
With regard to claims 21, Jeon (US 8,581,015) is regarded as the closest relevant prior art. Jeon teaches a system 100 for returning waste plastics to oil via pyrolysis decomposition, the waste plastics being produced by polymerized petroleum product (see title, abstract, C1:L11-32, Figs 1-6), the system comprising reaction unit 120 that is sealable from outside (via door 127) and adapted for containing one or more plastics therein (see extruded plastic liquid level in chamber 122, Fig 2), said chamber comprising decomposing reaction chamber 122 (upper gas space of 122) and gasification chamber 121 (liquid space) arranged for containing the waste plastics, and an electric heating unit 123a/b/c arranged to heat said gasification chamber (via 123b/c) and arranged to heat said decomposing reaction chamber 122 (via 123a), the heating coils are controlled via a controlled and selectively operate to control pyrolysis (see Figs 1-6, C7:L30-61), to collect gaseous products via line 128 (see Figs 1-6, C6:L34-39;C7L3-29. Jeon however does not teach or fairly suggest wherein said reaction unit has a circulation channel which has a circulation outlet passage and a circulation inlet passage, and decomposing reaction chamber has a decomposition outlet and a decomposition inlet, wherein said circulation outlet passage of said circulation channel is operatively connected to said decomposition inlet of said decomposing reaction chamber, and said circulation inlet passage of said circulation channel is operatively connected to said decomposition outlet of said decomposing reaction chamber, such that when the one or more gaseous products at said decomposition outlet of said decomposing reaction chamber has a temperature below said second predetermined temperature, said circulation inlet passage of said circulation channel is controlled to communicate with said decomposition outlet, and said circulation outlet passage is controlled to communicate with said decomposition inlet so that the one or more gaseous products having a temperature below said second predetermined temperature are transferred back to said decomposing reaction chamber for further processing said decomposition reaction. The circulation channel advantageously controls the output of the gases from the reaction unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772